

117 HR 3196 IH: Student Loan Marriage Penalty Elimination Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3196IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mrs. Hartzler (for herself, Mr. Garamendi, Mr. Budd, Mr. Norman, Mr. Smith of Missouri, Mr. Courtney, Mr. Cole, Mr. Gaetz, Mr. LaTurner, Mrs. Lesko, Mr. Owens, Mr. Steube, Mr. Rice of South Carolina, Mr. Babin, Mr. Good of Virginia, Mr. McKinley, Mrs. Wagner, Mr. Kelly of Pennsylvania, Mr. Takano, Mr. Grothman, Mrs. Miller-Meeks, and Mr. Hern) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow married couples to apply the student loan interest deduction limitation separately to each spouse, and for other purposes.1.Short titleThis Act may be cited as the Student Loan Marriage Penalty Elimination Act of 2021. 2.Student loan interest deduction limitation applied separately to each spouse(a)In generalSection 221(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows:(1)In generalThe interest taken into account with respect to a taxpayer for a taxable year under subsection (a) for indebtedness incurred by an individual shall not exceed $2,500..(b)Conforming amendmentsSection 221 of such Code is amended—(1)in subsection (b), by striking the heading and inserting Dollar limitations, and (2)by amending subsection (e) to read as follows: (e)Denial of double benefitNo deduction shall be allowed under this section for any amount for which a deduction is allowable under any other provision of this chapter. .(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 